Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 1 of 28 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIQWD, INC. and OLAPLEX LLC, )
)
Plaintiffs, ) C.A. No.
V. Underlying Action Pending in the
) US. District Court for the
L’OREAL USA, INC., L’OREAL USA ) District of Delaware
PRODUCTS, INC., L; OREAL USA S/D, INC. a :
and REDKEN 57! AVENUE NYC, LLC. Civil Action No. No. 17-14-JFB-SRF
Defendants. )
MOTION TO SEAL

Defendants L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and
Redken 5th Avenue NYC, LLC (“L’Oréal USA”), by and through their undersigned counsel,
moves the Court to seal: (1) Defendants’ Motion to Compel Alan Gold to Comply with
Deposition Subpoena and the Exhibits attached thereto; and (2) Defendants’ Motion to Compel
Gelest, Inc., Jonathan Goff and Ed Kimble to Comply with Subpoenas and the Exhibits attached
thereto, and in support thereof aver as follows:

1. L’Oréal USA are defendants in Ligwd, Inc. v. L’Oréal USA, Inc., Civil Action No.
17-14-JFB-SRF (the “Underlying Action”), a case currently pending in the United States District
Court for the District of Delaware.

2. Attached hereto as Exhibit A is the Proposed Stipulated Protective Order, filed at
D.I. 54 on March 20, 2017 in the Underlying Action. The Proposed Stipulated Protective Order
was granted on March 31, 2017 by United States District Court Judge Sue L. Robinson.

3, The Stipulated Protective Order provides that filings containing material protected

under the Order shall be filed under seal. Exh. A. ¢ 16.
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 2 of 28 PagelD #: 2

4, Defendants’ Motion to Compel Gelest, Inc., Jonathan Goff and Ed Kimble to
Comply with Subpoenas discusses testimony and other discovery which has been designated as
Highly Confidential and is covered by the Protective Order. In addition, the letter briefs attached
as Exhibits to this Motion were all filed under seal in the District of Delaware.

5; Defendants’ Motion to Compel Alan Gold to Comply with Deposition Subpoena
also references testimony and other discovery which has been designated as Highly Confidential
and is covered by the Protective Order, In addition, the letter briefs attached as Exhibits to this

Motion were all filed under seal in the District of Delaware.

WHEREFORE, Defendants respectfully request that the Court grant this motion and permit

Defendants to file the two Motions and their accompanying Exhibits under seal.

Respectfully submitted,

DATED: January 22, 2019

 

1500 Market Street, 38th Floor
Philadelphia, PA 19102-2186
Tel.: (215) 972-1896

Fax: (215) 972-4159

Attorneys for Defendants

L’OREAL USA, INC., L?OREAL USA
PRODUCTS, INC., L’?OREAL USA S/D, INC.
and REDKEN 5! AVENUE NYC, LLC

Of Counsel*:

Dennis S. Ellis

Katherine F, Murray

Paul Hastings LLP

515 South Flower Street, 25th Floor
Los Angeles, CA 90071
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 3 of 28 PagelD #: 3

(213) 683-6000

Naveen Modi

Joseph E. Palys

Daniel Zeilberger

Paul Hastings LLP

875 15th Street, N.W.
Washington, D.C. 20005
(202) 551-1990

Scott F. Peachman
Paul Hastings LLP
200 Park Avenue
New York, NY 10166
(212) 318-6000

*Attorneys for Defendants in Underlying
Action Pending in the U.S. District Court
for the District of Delaware
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 4 of 28 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIQWD, INC. and OLAPLEX LLC, )
)
Plaintiffs, ) C.A. No.
Vv. Underlying Action Pending in the
) US. District Court for the
L’OREAL USA, INC., L7?OREAL USA 5 District of Delaware
PRODUCTS, INC., L7?OREAL USA S/D, INC. a .
an REDD 5" AVENUE NYC. LLC Civil Action No. No. 17-14-JFB-SRF
Defendants.
ORDER
And NOW, this day of , 2019, upon consideration of the

Motion to Seal and Exhibit A attached thereto, the Motion is hereby GRANTED.

BY THE COURT

 
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 5 of 28 PagelD #: 5

EXHIBIT A
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 6 of 28 PagelD #: 6
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 1 of 21 PagelD #: 1803

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,
Plaintiffs,

v. C.A. No. 17-14-SLR
L’OREAL USA, INC., LOREAL USA
PRODUCTS, INC., L’OREAL USA S/D,
INC., and REDKEN 5TH AVENUE NYC,
LLC,

Nee ee ee ee ee ee ee ee Se”

Defendants.

[PROPOSED] STIPULATED PROTECTIVE ORDER

Pursuant to Federal Rule of Civil Procedure 26(c), the parties hereby stipulate and
agree to the request for, and entry of, the following Protective Order (hereinafter “Order” or
“Protective Order”) to govern the discovery, use, and handling of Protected Material, as defined
in Paragraph 1, produced by parties and non-parties in the above-captioned case. IT IS
HEREBY ORDERED that:

1. Definition of Protected Material. As used herein, “Protected Material”
refers to any non-public information or documents produced or obtained during the course of this
litigation that a party believes in good faith includes its trade secret, confidential or proprietary
information, sensitive personally-identifying information, or information which, if disclosed,
would violate an obligation of confidentiality to a third person, party, or another court order.

2. Disclosure and Use of Protected Material.

a. Protected Material disclosed by the Plaintiffs, Defendants, or a third party
(hereinafter “Producing Party”) to any other party (hereinafter “Receiving Party”) pursuant to

discovery in this action, along with any copies, excerpts, or summaries thereof and materials
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 7 of 28 PagelD #: 7
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 2 of 21 PagelD #: 1804

containing information derived therefrom, as well as any knowledge or information derived from
any of the aforementioned items, shall be used solely for purposes of this action and not for any
other purpose, including, without limitation, any business or commercial purpose.

b, Other Proceedings. By entering this Protective Order and limiting the
disclosure of information in this case, the Court does not intend to preclude another court from
finding that information may be relevant and subject to disclosure in another case. No person or
party subject to this Order shall disclose another party’s Protected Material in response to a
document request or subpoena in another proceeding except with the consent of the Producing
Party or in accordance with the following procedure. Any person or party subject to this Order
who becomes subject to a motion to disclose another Producing Party’s Protected Material shall
promptly notify that Producing Party of the motion so that the Producing Party may have an
opportunity to appear and be heard on whether that information should be disclosed. The person
or party subject to such a motion to disclose shall cooperate with respect to all reasonable
procedures sought to be pursued by the Producing Party with respect to the Protected Material at
issue and shall disclose the Protected Material only if (i) the Producing Party fails to move for a
protective order within the time allowed by the court presiding over such other case, or (ii) the
Producing Party moves for a protective order and such motion is denied in relevant part.

C. The recipient of any Protected Material that is provided under this Order
shall maintain such information in a secure and safe area and shall exercise at least the same
standard of due and proper care with respect to the storage, protection, custody, use, and/or
dissemination of such information as is exercised by the recipient with respect to its own

proprietary, confidential, or sensitive information.
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 8 of 28 PagelD #: 8
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 3 of 21 PagelD #: 1805

3. Confidentiality Legend Designations.

a, Any Producing Party producing documents, things, information, or other
materials in the above-captioned case (“Produced Material”) for inspection or review by a
Receiving Party shall designate any Protected Material as “Confidential” or “Highly
Confidential.”

b. The “Highly Confidential” designation shall be limited to Protected
Material that is highly commercially sensitive information (e.g., research and development
materials, technical information regarding commercial products, financials, and personnel
information).

C. The “Confidential” designation shall be used for all Protected Material not

designated as Highly Confidential.

4. Labeling of Protected Material.

a. The designation of Protected Material for purposes of this Order shall be

made in the following manner:

(1) With regard to written material (including documents and transcripts of
depositions or other testimony) and electronic images (such as TIFFs or PDFs) that is
Protected Material, each page should be marked consistent with the designation described
in Paragraph 3 that is appropriate for that document, and

(2) With regard to non-written material, such as electronically stored
information, recordings, magnetic media, photographs, and things, the designation
consistent with Paragraph 3 should be affixed to the material or its enclosing media or

container in any reasonable manner.
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 9 of 28 PagelD #: 9
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 4 of 21 PagelD #: 1806

b. Designation of transcripts of any deposition disclosing Protected Material
shall be made in accordance with Paragraph 13.

C Failure to affix the designations set forth in this Paragraph 4 shall not
amount to a waiver of any confidential status. Rather, in the event a party discovers a failure to
properly designate Protected Material in accordance with this Paragraph, such failure shall be
remedied in accordance with Paragraph 19.

5, Contested Designations. A Receiving Party shall not be obligated to
challenge the propriety of a Producing Party’s designations of any Protected Material at the time
such designation is made, and failure to do so shall not preclude a subsequent challenge thereto
under Paragraph 17.

6. Qualified Persons. A Receiving Party shall disclose Protected Material
only to the following Qualified Persons, their clerical, support and secretarial staffs, paralegals,
and assistants whose functions require access to Protected Material. All rights, obligations, and
restrictions in this Protective Order shall apply to such Qualified Persons as if they were the
Receiving Party. Qualified Persons are limited to:

Confidential Material
For Protected Material designated Confidential:

a. Outside counsel of record in the above-captioned case and other attorneys
working at their respective law firms and their clerical, support and secretarial staffs, paralegals,
and assistants whose functions require access to such Protected Material (collectively, “Outside

Counsel’);
Case 1:19-mc-00035-JFB-SRF Document 1 Filed 01/22/19 Page 10 of 28 PagelD #: 10
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 5 of 21 PagelD #: 1807

b. Up to and including three (3) in-house counsel for the Parties who either
have responsibility for making decisions dealing directly with the litigation of this Action, or
who are assisting outside counsel in the litigation of this Action;

C. Up to and including two (2) designated representatives of each Party to the
extent reasonably necessary for the litigation of this action, except that either Party may in good
faith request the other Party’s consent to designate one or more additional representatives
with prior written approval pursuant to Paragraph 7, and the other Party shall not unreasonably
withhold such consent, and the requesting Party may seek leave of Court to designate such
additional representative(s) if the requesting Party believes the other Party has unreasonably
withheld such consent;

d. Outside experts or consultants retained by the Receiving Party or its
counsel, who are not current employees of a Party or a competitor, have not been an employee of
a Party within the previous three years, and who, at the time of their engagement, are not
anticipated to become an employee of a Party, such as independent technical experts,
accountants, statisticians, economists, or other consultants, whose advice and consultation are
being or will be used by such Party or its counsel in connection with this Action, including their
stenographic or clerical personnel;

e. Third-party contractors involved solely in providing litigation support
services to Outside Counsel;

f. The Court and authorized staff;

g. Court reporters, videographers, video-deposition synchronization services,
interpreters, translators, copy services, exhibit preparation services, and database and/or coding

services retained on behalf of any party;
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 11 of 28 PagelD #: 11
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 6 of 21 PagelD #: 1808

h. Outside jury consultants, participants in jury studies (provided they sign
appropriate non-disclosure agreements protecting Protected Material and are not permitted to
take any Protected Material with them when they are done with the jury study), and trial
consultants (including, but not limited to, graphics consultants);

1. Authors and recipients of the Protected Material;

j. Witnesses at their depositions;

k, Mediators; and

I, Any other person that all parties and any producing third party have
agreed to in advance in writing, according to Paragraph 7, below.

Highly Confidential Material (“Attorneys’ Eyes Only”)

m. For Protected Material designated Highly Confidential, access to, and
disclosure of, such Protected Material shall be limited to individuals listed in Paragraphs 6 (a-b)
and (d-l).

7. Modification of List of Qualified Persons. The list of persons to whom
Protected Information may be disclosed, identified in Paragraph 6, may be expanded or modified
by mutual agreement in writing by counsel for the Producing Party and the Receiving Party or
Parties without the need to modify this Order.

8. Notice and Acknowledgment of Order.

a. Every Qualified Person to whom Protected Material or information
contained therein is to be disclosed, summarized, described, characterized, or otherwise
communicated or made available in whole or in part, first shall be advised that the material or

information is being disclosed pursuant and subject to the terms of this Order.
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 12 of 28 PagelD #: 12
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 7 of 21 PagelD #: 1809

b. Before the first disclosure of Protected Material is made to a Qualified
Person pursuant to Paragraph 6(b), 6(c), 6(d), 6(e), 6(h), 6G), and 6(1), Outside Counsel for the
Receiving Party shall: (i) provide the Qualified Person with a copy of this Protective Order;
(ii) explain its terms; and (iii) obtain the Qualified Person’s signed Agreement To Abide By
Protective Order, in the form of Exhibit A hereto, which Outside Counsel shall maintain until the
final disposition of the case.

9, Third Parties. Any third party from whom discovery is sought in the
above-captioned case may, in accordance with this Order, designate some or all of its production
as Protected Material, and each Receiving Party will have the same rights, obligations, and
restrictions with respect to the third party’s designations of Protected Material as that Receiving
Party has with respect to the Protected Material of any other Producing Party.

10. Additional Parties. If an additional party joins or is joined in the above-
captioned case, the newly joined party shall not have access to Protected Material until the newly
joined party submits to this Protective Order or all parties to the above-captioned case agree to a
supplemental or amended Protective Order governing the protection of Protected Material.

11. Obligation of Outside Counsel. It shall be the responsibility of Outside
Counsel to ensure compliance with the provisions of this Protective Order and to take reasonable
and proper steps to ensure that all provisions thereof are made known to any person who shall
examine Protected Material.

12. Prosecution Bar and Post Grant Activity Bars and Exceptions.

a. Any attorney representing a Party, whether in-house or Outside Counsel,
and any person associated with a Party and permitted to receive the other Party’s Protected

Material that is designated Highly Confidential, who reviews, or otherwise learns of, in whole or
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 13 of 28 PagelD #: 13
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 8 of 21 PagelD #: 1810

in part and directly or indirectly, the other Party’s Highly Confidential material under this Order
shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent
application pertaining to the subject matter of the patent-in-suit (U.S. Patent No. 9,498,419) on
behalf of the Receiving Party or its acquirer, successor, predecessor, or other affiliate during the
pendency of this action and for one year after its conclusion, including any appeals. To ensure
compliance with the purpose of this provision, each Party shall create an “Ethical Wall” between
those persons with access to Highly Confidential designated material and any individuals who,
on behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,
prosecute, supervise or assist in the preparation or prosecution of any patent application
pertaining to the subject matter of the patent-in-suit.

b. Absent the written consent of a Party producing Highly Confidential
Protected Material (Producing Party), no person on behalf of Plaintiffs, including without
limitation any technical adviser of Plaintiffs, who reviews, accesses, or learns (directly or
indirectly) of Defendants’ Highly Confidential Protected Material shall, for a period
commencing upon receipt of such information and ending one year following final disposition of
this case engage in any Post Grant Activity (as defined below) on behalf of any Party other than
the Producing Party. Final disposition shall be deemed to be the later of (1) dismissal of all
claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
action, including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.

C. Post Grant Activity shall mean any activity related to directly or indirectly

providing any advice, counseling, preparing, prosecuting, editing, amending and/or drafting of
Case 1:19-mc-00035-JFB-SRF Document 1 Filed 01/22/19 Page 14 of 28 PagelD #: 14
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 9 of 21 PagelD #: 1811

any claim for any post grant proceeding involving the patent-in-suit patent or other patent or
patent application claiming priority to or otherwise related to the patent-in-suit (including, but
not limited to, a reissue application, post grant review, supplemental examination, opposition,
covered business method post grant review, ex parte reexamination or inter partes review) before
any domestic or foreign patent office or agency. The restrictions set forth in paragraphs 12(b-c)
shall apply immediately upon a good faith belief that an amendment or change to any claim of
the patent-in-suit patent (or other patent or patent application claiming priority to or otherwise
related to the patent-in-suit) would be made or any new claims would be added in such a post
grant proceeding.

d. Notwithstanding Paragraph 12(a-c), Olaplex’s General Counsel, Tiffany
Walden, may receive Protected Material that is designated as Highly Confidential and shall not
be precluded from engaging in the activities specified in 12(a-c) on behalf of Olaplex provided
Ms. Walden represents and warrants that. she will not use L’Oréal’s Highly Confidential
information in any of the activities described in 12(a-c). In-house or Outside Counsel of any
Defendant in this action are not subject to the provisions set forth in paragraphs 12(b-c) even if
they have received, reviewed, or had access to Plaintiffs’ Confidential or Highly Confidential
Protected Material other than through a violation of this Order.

13. Depositions.

a. Protected Material may be disclosed to a witness at a deposition only if:
(i) the witness was the author or recipient of a document containing the Protected Material or a
custodian or other person who otherwise possessed or knew the Protected Material; or

(ii) disclosure to the witness is reasonably necessary and the witness has signed the Agreement
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 15 of 28 PagelD #: 15
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 10 of 21 PagelD #: 1812

To Abide By Protective Order, in the form of Exhibit A hereto, unless otherwise agreed by the
Producing Party or ordered by the Court.

b. If a deposition concerns Protected Material, the Producing Party shall
reasonably confer with the Receiving Party regarding the Producing Party’s right to exclude
from the portion of the deposition concerning such information any person not authorized in
accordance with Paragraph 6 hereof to have access to such material, and absent agreement by the
parties in this action, the Producing Party shall have the right to contact the Court to seck the
appropriate relief.

14, Court Proceedings.

a. Nothing contained in this Order shall be construed to prejudice any Party’s
right to use at trial or in any hearing before the Court in this Action any Protected Material. The
parties reserve the right to seck additional relief from the Court with respect to Protected
Material that may be presented at trial or in any hearing in this Action before the Court.

b. With respect to the disclosure of Protected Material at trial or in any
pretrial hearing before the Court, the Party expecting to disclose such material shall give at least
two (2) court days’ notice (not less than 48 hours) to the Producing Party that identifies the
material intended to be disclosed, to enable the Producing Party to seek relief from the Court as
appropriate, provided that the advance notice provisions shall not apply if: (i) the Court indicates
that the trial or pre-trial hearing will be closed to persons other than those to whom disclosure of
the material is permitted pursuant to Paragraph 6; (ii) circumstances arise in good faith that
render such advance notice objectively unfeasible, and the Party expecting to use such material
informs the Producing Party as soon as possible; or (iii) the Protected Material was previously

used in a public hearing. Notwithstanding the foregoing, a Party may use another Party’s

10
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 16 of 28 PagelD #: 16
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 11 of 21 PagelD #: 1813

Protected Material on cross-examination or redirect examination at a hearing provided that
before using any Producing Party’s Protected Material, counsel shall confer in good faith on such
procedures that may be necessary or advisable to protect the confidentiality of any such
Protected Material. Citation of Protected Material in briefing or submissions to the Court,
including in the body or exhibits of expert reports (including charts, graphs, or other
presentations of data), related to the subject matter of the hearing shall constitute notice for the
purposes of this Paragraph 14(b).

15. Designation of Protected Material in Deposition Transcripts.

a. A party giving deposition testimony in this litigation may designate
deposition testimony or exhibits disclosing that party’s Protected Information as Confidential or
Highly Confidential. The person desiring to designate any portion of a deposition as
Confidential or Highly Confidential may do so on the record while the deposition is being taken,
either personally or through counsel. Additionally, any Party may designate portions of the
transcript of any deposition (or any other testimony) as containing Confidential or Highly
Confidential Protected Material in accordance with this Order by notifying the opposing Party in
writing, within thirty (30) days of receipt of the final transcript, that it contains Protected
Material and specifying the specific page(s) and/or line(s) that should be designated as
Confidential or Highly Confidential

b. All deposition transcripts and exhibits shall be treated as Highly
Confidential and subject to this Protective Order until a time thirty (30) days after the final

transcript is received, unless otherwise agreed.

1]
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 17 of 28 PagelD #: 17
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 12 of 21 PagelD #: 1814

16. Pleadings and Other Papers. When it is necessary to file a pleading or
other paper containing Protected Material under seal, the filing party shall do so in accordance
with the Court’s CM/ECF procedures.

17, Non-waiver,

a. The production of Produced Material under the terms of this Order in
response to a request by an opposing party shall not be construed to mean that the Producing
Party has waived any objection to the production, relevancy, or admissibility of said Produced
Material.

b. Nothing contained herein shall preclude any party from opposing any
discovery on any basis.

C. The acceptance of Protected Material by the parties shall not constitute an
admission or concession or permit an inference that the Protected Material has been properly
designated as such. Any Receiving Party may at any time request that the Producing Party
withdraw or modify the Protected Material designation with respect to any document, object, or
information. Such request shall be made in writing to counsel for the Producing Party and shall
identify the designated Protected Material that the Receiving Party contends has been
inappropriately designated and the reasons supporting its contention. If the Producing Party does
not agree to withdraw or modify the Protected Material designation within seven (7) court days,
the Producing Party and the Receiving Party shall meet and confer in good faith to resolve the
issue without the need for Court intervention. If a disagreement remains and the Producing Party
does not agree to withdraw or modify the Protected Material designation within five (5) court
days after the parties have met and conferred, the party contesting the designation may request

by motion that the Court strike or modify the contested designation as appropriate. The burden

12
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 18 of 28 PagelD #: 18
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 13 of 21 PagelD #: 1815

of demonstrating that the document, object, or information qualifies for the contested
designation, i.e. Confidential or Highly Confidential, shall be on the Producing Party. Until the
Court resolves the dispute, the Protected Material shal! continue to be treated under the existing
designation. Notwithstanding the foregoing, should a dispute concerning the propriety of a
designation arise during the course of a deposition, the requirement of prior written notice shall
not apply, and Court intervention may be sought immediately.

d. Nothing in this Protective Order shall require disclosure of information
protected from disclosure by the attorney-client privilege, the attorney work-product doctrine, or
any other applicable immunity or privilege, nor shall this Order be construed to require
disclosure in instances where such disclosure would breach an agreement with another or violate
a court order requiring that ‘such information be maintained in confidence. The parties agree to
work in good faith to resolve any third-party confidentiality issues,

18. Restrictions Not Imposed.

a. This Protective Order shall not prevent any party or third party from
applying to the Court for relief therefrom or from applying to the Court for further or additional
protective orders.

b. Nothing in this Order shall prevent any party from disclosing or using its
own Protected Material for any purpose.

C. Nothing in this Order shall bar or otherwise restrict any attorney who is a
Qualified Person from rendering advice to a party-client in this action and in the course thereof,
relying upon such attorney’s examination of Protected Material; provided, however, that in

rendering such advice and in otherwise communicating with such client, the attorney shall not

directly or indirectly disclose any Protected Material to unauthorized persons.

13
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 19 of 28 PagelD #: 19
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 14 of 21 PagelD #: 1816

d. The restrictions and obligations set forth in this Protective Order relating
to Protected Material shall not apply to any information that: (i) the parties agree, or the Court
rules, is already public knowledge at the time of disclosure to the receiving party; (ii) the parties
agree or the Court rules, has become public knowledge other than as a result of improper
disclosure by the Receiving Party or breach of this Order or other confidentiality agreement,
subsequent to its designation by the Producing Party; (iii) the parties agree, or the Court rules,
was, is, or becomes in the Receiving Party’s legitimate possession independently of its
production by the Producing Party, by means that do not constitute a violation of this Protective
-Order or other confidentiality agreement; or (iv) the parties agree, or the Court rules was, is, or
becomes expressly released from being designated as Protected Material by the Producing Party
or by order of the Court.

19. Inadvertent Production of Privileged Material.

a. If information subject to a claim of attorney-client privilege or work-
product immunity is inadvertently or mistakenly produced, such production shall in no way
prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of privilege or work-
product immunity for such information. If a party determines that it inadvertently or mistakenly
produced information subject to a claim of immunity or privilege, it must promptly provide the
Receiving Party with written notice identifying the information or material. Upon delivery of the
request, the identified information or material shall be returned or destroyed within five (5) court
days and the information may not be used for any purpose, except as permitted under this
Paragraph 19 or until the immunity or privilege at issue has been resolved by Court order,
agreement, or otherwise. Moreover, any notes or summaries referring or relating to any such

inadvertently or mistakenly produced information subject to claim of immunity or privilege shall

14
Case 1:19-mc-00035-JFB-SRF Document 1 Filed 01/22/19 Page 20 of 28 PagelD #: 20
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 15 of 21 PagelD #: 1817

be destroyed, except to the extent they are contained in work product created by counsel for the
Receiving Party prior to the written request for return or destruction.

b. Within fifteen (15) court days of the Producing Party’s request for return
or destruction of the inadvertently or mistakenly produced information, the Producing Party shall
provide a privilege log corresponding to the information or material identified in the written
notice sufficient to enable the Receiving Party to assess the claim consistent with the standard for
privilege logs under Rule 26(b)(5)(A)(i) of the Federal Rules of Civil Procedure. The Receiving
Party returning or destroying the inadvertently or mistakenly produced information may move
the Court for an Order compelling production of such information relying on the information
presented in the privilege log. The motion shall not disclose the substance of the inadvertently
produced material, except to the extent than an in camera inspection of the materials may be
requested. The pendency of any such motion or dispute regarding the legitimacy of the claim of
privilege or work product shall not entitle the moving party to retain or use the information. All
of the protections of FRE 502, including but not limited to FRE 502(d), apply to inadvertently or
mistakenly produced privileged or work product materials. If a party subsequently re-produces in
redacted form a document that had previously been inadvertently produced and then was
returned or destroyed in its entirety based on a request under this Paragraph, the subsequently-
reproduced, redacted version of the document shall bear the same Bates number as the
originally-produced document, along with an “-R” suffix.

20. Inadvertent Failure to Designate Protected Material, Inadvertent failure to
designate any material which a Producing Party claims should be Protected Material will not be
deemed a waiver of the right to make that designation. Upon receiving written notice of such

failure to designate, all Receiving Parties shall reasonably cooperate to restore the confidentiality

15
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 21 of 28 PagelD #: 21
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 16 of 21 PagelD #: 1818

of the inadvertently or unintentionally disclosed Produced Material. No party shall be held in
breach of this Order if, prior to notification of such later designation, such Produced Material had
been disclosed or used in a manner inconsistent with such later designation. ‘The Producing
Party shall provide substitute copies bearing the corrected designation. The Receiving Party
shall make reasonable efforts to retrieve and replace the inadvertently or unintentionally
disclosed Produced Material with the provided substitute copies and shall return or certify the
destruction of the undesignated Produced Material in the Receiving Party’s possession.

21. Unauthorized Disclosure. In the event of disclosure of any Protected
Material to a person not authorized to have access to such material, the party responsible for
having made, and any party with knowledge of such disclosure, shall promptly inform Outside
Counsel for the Producing Party whose Protected Material has thus been disclosed of all known
relevant information concerning the nature and circumstances of the disclosure. The responsible
party shall also promptly take all reasonable measures to ensure that no further unauthorized
disclosure or use of such information or materials is made. Each party shall cooperate in good
faith in that effort.

22. Experts. This Order does not modify the standards governing discovery
relating to experts under Rule 26(b)(4) of the Federal Rules of Civil Procedure and other existing
authority.

23. Duration and Termination of Action.

a. Subject to Paragraph 23(b), this Protective Order shall survive the
termination of this action. Even after final disposition of this case, the confidentiality obligations
imposed by this Protective Order shall remain in effect until a designating party agrees otherwise

in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

16
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 22 of 28 PagelD #: 22
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 17 of 21 PagelD #: 1819

(1) dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,
or reviews of this action, including the time limits for filing any motions or applications for
extension of time pursuant to applicable law.

b. Within sixty (60) days after entry of a final judgment or dismissal with
prejudice (including appeals or petitions for review) or the execution of a settlement agreement
finally disposing of all issues raised in the above-captioned case, all Receiving Parties no longer
in the case(s) shall: (i) return all Protected Material and any copies thereof to the appropriate
Outside Counsel who produced the Protected Material; or (ii) destroy: such Protected Material
and give written notice of such destruction to Outside Counsel for the Producing Party.
However, Outside Counsel may retain copies of all filed pleadings, papers, and deposition
transcripts for archival purposes. Further, all notes, summaries, or other documents prepared by
Qualified Persons under Paragraphs 6(b), 6(c), 6(h), 6(i), 6G), and 6(1) derived from or
containing Protected Material, shall after the conclusion of the action, be kept within the files of
Outside Counsel who are trial counsel for the Receiving Party creating such work product or be
destroyed. As to Protected Material reflected in computer databases or backup systems, the
Receiving Party shall delete all such Protected Material or shall impose passwords or designate
the information in a manner reasonably calculated to prevent unauthorized access to the
Protected Material. Any materials retained as permitted by this Paragraph shall be treated in
accordance with the terms of this Protective Order so long as they continue to exist.

24, Notifications.

a. All notices, disclosures, and requests under this Protective Order shall be

delivered by email, with confirmation by regular mail to the counsel of record if the sender of the

17
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 23 of 28 PagelD #: 23
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 18 of 21 PagelD #: 1820

email believes that the email did not go through. If applicable, the date by which a party
receiving a notice shall respond or otherwise take action shall be computed from the day that the
email was sent.

b. Notifications shall be delivered to the following party representatives:

(1) For Plaintiffs LIQWD, INC. and OLAPLEX LLC, its counsel of record
using their contact information of record.

(2) For Defendants L’?OREAL USA, INC., L’?OREAL USA PRODUCTS,
INC., L?OREAL USA S/D, INC., and REDKEN 5TH AVENUE NYC, LLC, its counsel of
record using their contact information of record.

25. Jurisdiction, The recipient of any Protected Material hereby agrees to
subject him/herself to the jurisdiction of this Court for the purpose of any proceedings relating to
the performance under, compliance with, or violation of this Protective Order.

26. Modification, Stipulations may be made between counsel for the
respective parties as to the application of this Order to specific situations, provided that such
stipulations are recorded in writing or contained in the record of any oral proceeding. Nothing
contained herein shall preclude any party from seeking an order of the Court modifying or
supplementing this Order.

27. Independent Lawful Acquisition of Designated Material: Nothing
contained herein shall impose any restrictions on the use or disclosure by a Party of Protected
Material designated as Confidential or Highly Confidential obtained lawfully by such Party
independently of any proceedings in this action, or which:

a. Was already known to such Party by lawful means prior to acquisition

from, or disclosure by, any other Party in this action;
Case 1:19-mc-00035-JFB-SRF Document 1 Filed 01/22/19 Page 24 of 28 PagelD #: 24
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 19 of 21 PagelD #: 1821

b, Is or becomes publicly known through no fault or act of such Party; or

C. Is rightfully received by such Party from a Non-party that has authority to

provide such information or material and without restriction as to disclosure.

MorRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Maryellen Noreika

RICHARDS, LAYTON & FINGER, P.A.

/s/ Katharine Lester Mowery

 

Jack B. Blumenfeld (#1014)
Maryellen Noreika (#3208)
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899
(302) 658-9200
jblumenfeld@mnat.com
mnoreika@mnat.com

Attorneys for Plaintiffs

March 20, 2017

Dated: 2017

 

Frederick L. Cottrell, IN (#2555)
Jeffrey L. Moyer (#3309)
Katharine Lester Mowery (#5629)
One Rodney Square

920 N. King Street

Wilmington, DE 19801

(302) 651-7700

cottrell@rlf.com

moyer@rlf.com
mowery@rlf.com

Attorneys for Defendants

SO ORDERED:

 

Hon. Sue L. Robinson
UNITED STATES DISTRICT JUDGE

19
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 25 of 28 PagelD #: 25
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 20 of 21 PagelD #: 1822

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,

Plaintiffs, C.A. No. 17-14-SLR

Vv.

L’OREAL USA, INC., L?OREAL USA
PRODUCTS, INC., L’OREAL USA S/D,
INC., and REDKEN 5TH AVENUE NYC,
LLC,

New Ne ae ee ee ee ee Se Se” See” ee”

Defendants.

I, declare that:

 

1. I have read the foregoing Protective Order entered as an Order of the
United States District Court for the District of Delaware in the action Olaplex, LLC, et al. v.
L’Oréal USA, Inc., et al., Civil Actton No. 17-14-SLR.

2, I understand and agree to be bound by the terms of the Protective Order.

3. I will hold in confidence and will not disclose to anyone who is not a
Qualified Person under the Protective Order and will use only for purposes of this action any
Protected Material disclosed to me.

4, T understand that I am to retain all of the materials that I receive containing
Protected Material in a secure place in a manner consistent with the Protective Order.

5. I will return all Protected Material that comes into my possession and
documents or things that I have prepared relating thereto to counsel for the party by whom I am

employed or retained when requested to do so by that counsel.
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 26 of 28 PagelD #: 26
Case 1:17-cv-00014-JFB-SRF Document 54 Filed 03/20/17 Page 21 of 21 PagelD #: 1823

6. I understand that a violation of the terms of the Protective Order may be
punishable by appropriate sanctions and may be treated as if contempt by an order of the Court.
7. I hereby submit to the jurisdiction of this Court for the purposes of

enforcement of this Protective Order.

 

Signature

 

Printed Name

 

Date
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 27 of 28 PagelD #: 27

CERTIFICATE OF SERVICE

Thereby certify that on January 22, 2019, a true and correct copy of the foregoing Motion to

Seal and Exhibits attached thereto was caused to be served upon the following counsel of record as

indicated:

VIA ELECTRONIC MAIL

Jack B. Blumenfield

Maryellen Noreika

Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200

jblumenfeld@mnat.com
mnoreika@mnat.com

Suong T. Nguyen

Quinn, Emmanuel, Urquhart & Sullivan, LLP
555 Twin Dolphin Drive, 5th Floor

Redwood Shores, CA 94065

(605) 801-5000
suongnguyen@auinnemanuael.com

Jared W. Newton

Quinn, Emmanuel, Urquhart & Sullivan, LLP
1300 I Street NW, Suite 900

Washington, DC 20005

(202) 538-8000
jarednewton@quinnemanuel.com

Ashley Martabano

Baker Marquart

7778. Figueroa Street

Suite 2850

Los Angeles, CA 90017
amartabano@bakermarquart.com

32490407. 1 01/22/2019

VIA ELECTRONIC MAIL
Amardeep L. Thakur

Joseph M. Paunovich

Ali Moghaddas

Patrick T. Schmidt

Quinn, Emmanuel, Urquhart & Sullivan, LLP
865 S. Figueroa Street

Los Angeles, CA 90017

(213) 443-3000
amarthakur@quinnemanuel.com
jopaunovich@quinnemanuel.com
alimoghaddas@quinnemanuel.com
patrickschmidt@quinnemanuel.com

 

Adam J. DiClemente

Quinn, Emmanuel, Urquhart & Sullivan, LLP
55 Madison Avenue

22nd Floor

New York, NU 10010
adamdiclemente@quinnemanuel.com

 

Matthew K. Blackburn

Diamond McCarthy LLP

150 California Street

Suite 220

San Francisco, CA 94111

(415) 263-9200
mblackburn@diamondmcecarthy.com

 
Case 1:19-mc-00035-JFB-SRF Document1 Filed 01/22/19 Page 28 of 28 PagelD #: 28

DATED: January 22, 2019

32490407.1 01/22/2019

. Hef.

Kyle E. Gray / SF

Pa. Bar I.D. #: 32

SAUL EWING A omen & LEHR LLP
1500 Market Street, 38th Floor
Philadelphia, PA 19102-2186

Tel.: (215) 972-1896

Fax: (215) 972-4159

Attorneys for Defendants

L’OREAL USA, INC., L’?OREAL USA
PRODUCTS, INC., L’;OREAL USA S/D, INC.
and REDKEN 5!" AVENUE NYC, LLC

Of Counsel*:

Dennis S. Ellis

Katherine F. Murray

Paul Hastings LLP

515 South Flower Street, 25th Floor
Los Angeles, CA 90071

(213) 683-6000

Naveen Modi

Joseph E, Palys

Daniel Zeilberger

Paul Hastings LLP

875 15th Street, N.W.
Washington, D.C. 20005
(202) 551-1990

*Attorneys for Defendants in Underlying
Action Pending in the U.S. District Court for
the District of Delaware
